Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuity/Reexam Information for 15/969601 
    
        
            
                                
            
        
    

Parent Data15969601, filed 05/02/2018 and having 1 RCE-type filing thereinis a continuation of 13701630, filed 01/24/2013 ,now abandoned and having 2 RCE-type filings therein13701630 is a national stage entry of PCT/US2011/038933 , International Filing Date: 06/02/2011PCT/US2011/038933 Claims Priority from Provisional Application 61350740, filed 06/02/2010




Claims 4, 16-28, 31 and 32 are pending
Claims 4, 18, 21-23, 27, 28 and 31 were examined.
Others were withdrawn from consideration as non-elected invention. 
No claim is allowed.  
Amendments in claims are entered.

Final Office Action 




Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate 

Response to Remarks

Applicants response filed on 01/06/2021 is acknowledged.  Amendments in claims were entered.  Applicant’s arguments were fully considered but were not found persuasive.  Amended claims are not allowable.  


INVENTOR DECLARATION UNDER RULE 1.132

Previously, the declaration under rule 1.132 filed on 09/23/2019 by Cesar Compadre, Ph.D. was considered but was found insufficient to overcome obviousness rejection. Applicant’s analysis found specific torsion angles in the compound. In the declaration it is argued that prior art does not teach torsion angle which is responsible of the main activity. However, if the torsion angle was in prior art compound but was not recognized than the property will be considered as inherent.  the cited prior art does not teach or suggest to arrive to the composition of the delivery system in the claims. 
Specification does not contain compound A.  Original claim 4 also do not contain any compound which is labeled as compound A.   Tocopherols have a longer tail (phytyl), whereas tocotrienols have a shorter, more flexible tail (farnesyl). This small difference in molecular structure allows tocotrienols to cover a larger surface area of the cell membrane more quickly, hence making them more effective as antioxidants.
Original claims filed on 05/02/2018 and amendments filed on 09/23/2019, 04/10/2020 and current RCE filed on 06/10/2020.   Compound of formula (I) as amended in claim 4 are not disclosed in original specification.  Applicant is requested to provide the support for elected species. Applicant’s response refers for support of compound A as follows:

    PNG
    media_image1.png
    139
    512
    media_image1.png
    Greyscale


The references on record Tan et al. (US 2005/0037102, (Tan I)) and Tan et al. 2009/0041870 (US Patent 8, 586, 109) (Tan II)) teach delta tocotrienols and its method of use to treat many diseases. A person skilled in the art at the time the invention was filed who had the knowledge from Tan et al and other references available would be motivated to prepare delta tocotrienol and not tocopherol for treatments.  Delta tocopherol is taught to contain farnesyl side chain
Therefore, 5-tocoflexol, with its specific torsion angels, is one of the few compounds that would efficiently bind to aTTP. This conclusion is not presented, discussed or even hinted in the previous art.  

Election of invention and species

Applicants elected a species of compound A in response filed on 09/23/2019. 

Elected species is compound A is R, S delta tocoflexol.

    PNG
    media_image2.png
    251
    644
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    139
    512
    media_image1.png
    Greyscale


Specification discloses compound 1 on page 5 [0047], there is no compound A.
Elected species of compound A was not found in the original specification.  The search was not extended to other species as prior art was found. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 4, 22, 23, 27, 28, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Following reasons apply:  
Invention as claimed is not described in instant specification.  Specification does not describe a composition of the compounds of formula (I) as amended where 
Amended claim 4:


    PNG
    media_image3.png
    527
    658
    media_image3.png
    Greyscale


The composition of formula (I) as amended is not described in instant specification. 

Specification discloses 
A compound (no name) is disclosed on page 3 [0024] having following structures:

    PNG
    media_image4.png
    150
    646
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    132
    301
    media_image5.png
    Greyscale

Page 6 and 19:

    PNG
    media_image6.png
    106
    288
    media_image6.png
    Greyscale


Specification discloses compound 1 on page 5 [0047], there is no compound A.
Specification does not disclose and describe compositions of formula (I) as in amended claim 4.  Specification does not describe method of using such compounds. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4, 18, 21-23, 27, 28, and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tan et al. (US 2005/0037102, (Tan I)) and Tan et al. 2009/0041870 also published as US Patent 8,586,109) (Tan II)). These references teach the compounds and its uses which embraces Applicants claimed invention. See the entire documents.  


Determining the scope and contents of the prior art
In regards to claims 4, 18 and 23, Tan I, teaches compositions of tocotrienol which is chromanol and teaches that delta tocopherol that delta tocopherol compounds and compositions which is 2-10 times more active than other tocopherols (last entry in table 1).  

    PNG
    media_image7.png
    258
    2051
    media_image7.png
    Greyscale

It contains any degree of substitution with an unsaturated tail of 1 to 3 double bonds. Substitution in the chromanol is taken to mean any adduct of the alcohol and/or the ring moiety. [0138]. It teaches mixtures of annatto tocotrienols with other plant extracts to achieve efficacy of the newly constituted tocols composition. Annatto tocotrienols satisfy this definition by having the highest amount of C5 unsubstituted tocotrienols and the lowest amount of tocopherols, especially alpha-T1. [0139]. Tocopherol-Free--A preparation having >98% tocotrienols and the tocotrienols are predominantly delta-T3 and/or gamma-T3. [0242].
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to make a composition as claimed containing the derivative of tocotrienol containing 2 double bonds in the side chain because Tan teaches 1-3 double bond can be present. Since Tan (I)  provides a guidance that the composition contains tocotrienol, where the composition is a mixture of an annatto extract and a natural extract, and where the mixture has standardized low levels of tocopherols [0179].  
Further, in regards to claim 21, Tan teaches that tocotrienol contains three repeating isoprene units giving rise to the farnesyl tail. Geranyl geraniols (GG), both cis and trans isomers, contain four isoprene repeating units and surprisingly the tocotrienol farnesyl moiety is contained in the GG tail, and therefore GG is believed to be an unique component in the annatto extract, among other valuable components. [0093].
See table 1 (p-5): (Delta tocopherol, 4th and 8th compound)

    PNG
    media_image8.png
    1331
    2090
    media_image8.png
    Greyscale

See figure 3:
In regards to claims 21-23, Tan et al teaches the compounds and compositions of tocotrienol. [0090]. 
Tan (I) teaches the advantages of using tocotrienol compared to tocopherols. The reason for the antioxidant scavenging efficiency of tocotrienol (T3) is because of its shorter farnesyl tail. The farnesylated tail enables the tocotrienol to move with superior mobility across cell membranes, giving rise to greater efficiency in free-radical scavenging activity (The longer phytyl tail of the tocopherol (T1), which anchors deeply into lipid membranes, renders tocopherol less mobile and thereby making it less efficient as a scavenger than T3. [0091].
 In regards to claim 22, Tan (I) teaches that farnesol tail is required to reduce cholesterol. Farnesol down regulates, as well as, degrades HMG CoA reductase, the enzyme that controls cholesterol biosynthesis. It is believed that the farnesyl tail of tocotrienol works by this mechanism, a possibility that does not exist with tocopherol. Fully occupied methyl substitution on the chromanol (e.g., alpha isomer) prohibits any reaction and unoccupied substitution on the ring (e.g., delta isomer) makes available reactive nitrogen oxide trapping capability  As shown in FIG. 2, when the carbon position 5 is unsubstituted, [0092].
Tan (I) teaches .tocotrienol contains three repeating isoprene units giving rise to the farnesyl tail. Geranyl geraniols (GG), both cis and trans isomers, contain four isoprene repeating units and surprisingly the tocotrienol farnesyl moiety is contained in the GG tail, and therefore GG is believed to be an unique component in the annatto extract Hence, both GG and tocotrienol structures have a common moiety, farnesyl group, which is believed to modulate biological activities including some overlapping activities. [0093].. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to make a composition of the delta tocotrienol which are taught by the Tan et al with various advantages of using delta tocotrienol as cited by Tan et al. reference. 
See example 1 where tocotrienol was used to treat reducing cholesterol.  See examples 2-24 for various compositions as treatments. 
See claims 1-24 drawn to compositions and various methods of treatment by tocotrienol.


    PNG
    media_image9.png
    2541
    1789
    media_image9.png
    Greyscale


The claims were examined for composition and not its intended use. 
Specification does not disclose compounds of claim 4. 

Ascertaining the differences between the prior art and the claims at issue
Tan (I) teaches tocopherols which are considered obvious; it teaches that 1 to 3 bonds may be present in the hydrocarbon tail (side chain).  Applicants elected species contains 2 double bonds in chain.  Tan teaches that tocotrienol contains three repeating isoprene units giving rise to the farnesyl tail. Geranyl geraniols (GG), both cis and trans isomers, contain four isoprene repeating units and surprisingly the tocotrienol farnesyl moiety is contained in the GG tail, and therefore GG is believed to be an unique component in the annatto extract, among other valuable components.
tocotrienol works by this mechanism (Pearce, B., et al., 1992), a possibility that does not exist with tocopherol. Fully occupied methyl substitution on the chromanol (e.g., alpha isomer) prohibits any reaction and unoccupied substitution on the ring (e.g., delta isomer) makes available reactive nitrogen oxide trapping capability (Jiang, Q., et al., 2001). As shown in FIG. 2, when the carbon position 5 is unoccupied or unsubstituted, T1 or T3 becomes "C-5 unsaturated".[0092]
Tan (II) was also added due to some additional teachings of tocopherols and to provide a motivation to make compositions of tocotrienols due to its application for enhanced treatment of various diseases.  as farnesylated chromanol s (FC) and mixed terpenoids. Tocopherol and tocotrienol are believed to have beneficial effects because they act as antioxidants. Tocotrienols, in particular, have been documented to possess hypocholesterolemia effects, as well as, an ability to reduce a the oretic apolipo protein B and lipoprotein plasma levels. Further, tocotrienols are believed to be useful in the treatment of cardiovascular disease and cancer [0087].
See Example 1 last lines where Delta-tocotrienol for High abundance in annatto. The most active component among tocotrienols. Biologic activity: 1-2 times greater than gamma-T3 and 4-10 times greater than alpha-T3. Delta-T3 repairs nerve damage and inhibits inflammatory stimuli, cholesterol, and cancer.
See Table 1[0096].
The effectiveness of cholesterol reduction is due to the farnesylated tail of tocotrienols where the isomeric potency of delta-T3 is greater than gamma-T3, and in turn is five-fold greater than alpha-T3 Furthermore, cholesterol reduction is mitigated by tocopherols, especially alpha-T1. [0098] and [0099].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare additional beneficial delta tocotrienols are 2-10 times more active in the treatments of various diseases (table 1).  The cell line studies have predicted that delta-T3 and gamma-T3 behave synergistically, and other TRFs contain a large proportion of alpha-T3 which have no synergistic role to other tocotrienols [0100].
A person skilled in the art would consider using delata tocotrienol because Tan (II) teaches the advantages and preparing a composition containing very low quatity of tocopherol. where the composition is tocopherol-free with >98% tocotrienols, and tocotrienols are predominantly delta-T3 and gamma-T3. In a more preferred embodiment the invention is drawn to a composition where the composition is tocopherol-free with >98% tocotrienols and tocotrienols are predominantly delta-T3. [0151].
Since prior art teaches methods of treatment of inflammation, cancer and various treatments of diseases by such compounds, motivation is provided by both Tan et al references the prior art to make and use such compositions.  One skilled in the art would make the compositions when Tan teaches a method to enhance absorption where tocotrienols are taken at night to suppress cholesterol biosynthesis. It would have been obvious to one skilled in the art to combine the isoprene units’ structures Tan to prepare a sufficient flexibility to the binding sites. One skilled in the art would be able to use Trans forms of double bond which is considered obvious over cis bonds.  One skilled in the art would apply the teachings and use tocopherol derivatives for various treatments as taught by the references.   In absence of any unexpected results presently claimed invention is considered obvious over the prior art of record.
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.